 



Exhibit 10.36
RELEASE AND SETTLEMENT AGREEMENT
     THIS AGREEMENT is made this 26th day of April, 2007 between Dana M.
Cluckey, an Executive of Citizens Republic Bancorp, Inc. (hereinafter
“Executive”) and Citizens Republic Bancorp, Inc. on behalf of itself and its
direct and indirect subsidiaries (hereinafter “Citizens”).
RECITALS
     A. Executive is presently serving Citizens as a member of its Board of
Directors and as its President and Chief Operating Officer pursuant to that
certain employment agreement by and between Executive and Citizens entered into
as of June 26, 2006 (the “Employment Agreement”);
     B. Executive has offered to tender his resignation from all his positions
with Citizens effective May 31, 2007 (“Separation Date”), to release Citizens
from any and all obligations Citizens may have to Executive pursuant to the
Employment Agreement or otherwise (or claims Executive may have against
Citizens) and to abide by the covenants set forth herein, in exchange for
Citizens agreeing to pay Executive the amounts and provide the benefits set
forth in Paragraphs 1, 2 and 3 below and the Company’s release of certain claims
against the Executive as set forth below in Section 7;
     C. Citizens believes that such proposal is in the mutual best interests of
Executive on the one hand and Citizens and its shareholders on the other;
     D. Executive and Citizens, without any admission of liability, desire to
settle with finality, compromise, dispose of, and release all claims and demands
asserted or which could be asserted by Executive or Citizens arising out of the
employment and service as a director of Executive and his separation from
employment and service as a director;

 



--------------------------------------------------------------------------------



 



     E. In consideration of the foregoing and of the promises and the mutual
covenants contained herein, it is hereby agreed between Executive and Citizens
as follows:
Page 2 of 10

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Citizens agrees to pay to Executive (or in the event of his death, his
spouse or other personal representative) the sum of $1,125,000.00, which amount
shall be paid in a lump sum on January 2, 2008.
     2. Citizens also agrees that each of the stock option grants listed on
Exhibit A hereto are fully vested and shall remain fully exercisable until the
expiration of their respective original ten (10) year terms, all as detailed on
Exhibit A hereto. Except as provided herein, the terms of the stock option award
agreements and the applicable equity compensation plan of Citizens shall govern
Executive’s rights with respect to such stock options.
     3. In addition to the amount set forth in Paragraph 1, and in lieu of
continued medical, dental and prescription drug coverage, Citizens also agrees
to pay to Executive on the Separation Date an amount equal to thirty-six
(36) months of COBRA premiums and prescription coverage costs (the value of such
prescription coverage costs continuation shall be deemed to be $1,000 per
month). Executive acknowledges that in order to continue his insurance coverage
under the Company’s medical and dental plans, Executive or his personal
representative must make a timely election for benefits and further must pay the
premium for COBRA coverage in a timely manner.
     4. Executive may at his sole option exercise any conversion benefits
available to him under any insurance or benefits policies, programs or coverages
presently provided to him as an employee of Citizens on the terms of the
applicable policies, coverages or programs presently in existence. Executive
shall retain all rights of a terminated employee under Citizens’ deferred
compensation plan. All other benefits and insurance to which Executive, his
spouse or dependents were entitled prior to the Separation Date, including, but
not limited to, pension,
Page 3 of 10

 



--------------------------------------------------------------------------------



 



401(k) Plan participation and Long Term Disability, shall terminate on the
Separation Date and Executive, his spouse and dependents shall in no event be
entitled to any such benefits or insurance with respect to any periods following
the Separation Date, and Citizens shall have no obligation to provide any of the
foregoing, other than with respect to accrued and vested benefits in accordance
with the terms of the applicable plan.
     5. Executive recognizes that the amount to be paid and benefits to be
provided to Executive pursuant to Paragraphs 1, 2, and 3 above are in excess of
any earned wages, benefits or other compensation due and owing to Executive
through the Separation Date and that but for this Agreement he is not otherwise
entitled to receive them.
     6. In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, dues, controversies, charges, complaints,
remedies, losses, demands, obligations, promises, agreements, costs, losses,
expenses, fees (including, without limitation attorneys’ fees), or any and all
other liabilities or claims of whatsoever nature (including any claims for
payments or benefits under the Employment Agreement), whether arising in
contract, tort, or any other theory of action, whether arising in law or in
equity, whether known or unknown, choate or inchoate, matured or unmatured,
contingent or fixed, liquidated or unliquidated, accrued or unaccrued, asserted
or unasserted, including, but not limited to, any claim and/or claim of damages
or other relief for tort, any claims of wrongful discharge, breach of contract,
implied contract, promissory estoppel, defamation, libel, slander, tortious
conduct, personal injury, negligence, any claims under any federal, state or
local employment statute, law,
Page 4 of 10

 



--------------------------------------------------------------------------------



 



order or ordinance, including age discrimination under The Age Discrimination In
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, any rights
or claims arising under Title VII of the Civil Rights Act of 1965 (as amended)
and any other claims for unlawful employment practices or any other unlawful
criterion or circumstance which Executive and Releasors had, now have, or may
have in the future against each or any of Citizens, its parents, direct or
indirect subsidiaries, divisions, affiliates and related companies or entities,
regardless of its or their form of business organization (collectively, with
Citizens, the “Citizens Entities”), any predecessors, successors, joint
ventures, and parents of any Citizens Entity, and any and all of their
respective past or present directors, officers, shareholders, partners,
employees, consultants, independent contractors, trustees, administrators,
insurers, agents, attorneys, representatives and fiduciaries, servants,
successors and assigns including without limitation all persons acting by,
through, under or in concert with any of them (all collectively, the “Released
Parties”) arising out of or relating to his employment or director relationship
with Citizens, its predecessors, successors or affiliates and the termination
thereof; provided, that Executive and Releasors do not release Citizens from any
claims relating to: (i) accrued and unpaid base salary or expense reimbursements
owed to Executive for periods of service prior to the Separation Date;
(ii) rights to indemnification under the charter or bylaws of Citizens or its
predecessors or rights under Citizens’ D&O insurance policies, in each case in
respect of acts or omissions in connection with Executive’s service as a
director, officer or employee of the Citizens Entities; or (iii) rights of
Executive under this Agreement.
Page 5 of 10

 



--------------------------------------------------------------------------------



 



     7. Citizens (on behalf of the Citizens Entities) agrees to release, acquit
and forever discharge Executive and Executive’s heirs, executors, administrators
and assigns (the “Executive Released Parties”) of and from any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, dues, controversies, charges, complaints,
remedies, losses, demands, obligations, promises, agreements, costs, losses,
expenses, fees (including, without limitation attorneys’ fees), or any and all
other liabilities or claims of whatsoever nature which the Citizens Entities
ever had, now have or may hereafter have, against the Executive Released Parties
or any of them arising out of or by reason of any act or omission undertaken by
Executive in good faith and in the ordinary course and scope of Executive’s
duties with the Citizens Entities; provided, however, that the Citizens Entities
do not release, acquit or discharge the Executive Released Parties from: (i) any
of Executive’s express obligations arising out of or in connection with this
Agreement, including, without limitation Section 8 of this Agreement and
Sections 9 through 13 and Section 15 of the Employment Agreement; and (ii) any
of Executive’s acts or omissions involving fraud, dishonesty, gross negligence
or willful malfeasance, any actions that give rise to a violation of the
securities laws or regulations or any actions for which Executive would not be
indemnified for under the charter or bylaws of Citizens or its predecessors.
     8. Executive and Citizens agree that the provisions of Sections 8 through
13 and Section 15 of the Employment Agreement are incorporated herein by
reference and that each of the parties hereto shall abide by these provisions as
if fully set forth herein. Executive hereby agrees to cooperate with Citizens
and/or any of the Citizens Entities in good faith in connection with any
valuation of the restrictions and obligations under this Agreement (including
the provisions of Sections 8 through 13 and Section 15 of the Employment
Agreement).
Page 6 of 10

 



--------------------------------------------------------------------------------



 



     9. Executive acknowledges that Citizens would be irreparably injured by a
violation of the covenants set forth in Paragraph 8 (including, as referenced
therein, Sections 9 through 13 and 15 of the Employment Agreement) and he agrees
that Citizens, in addition to any other remedies available to it for such breach
or threatened breach including money damages, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
the Executive from any actual or threatened breach of the covenants set forth in
Paragraph 8 (including, as referenced therein, Sections 9 through 13 and 15 of
the Employment Agreement). If a bond is required to be posted in order for
Citizens to secure an injunction or other equitable remedy, the parties agree
that said bond need not be more than a nominal sum. In the event of an actual
violation of the of the covenants set forth in Paragraph 8 (including, as
referenced therein, Sections 9 through 13 and 15 of the Employment Agreement) as
determined by a court of law Executive further agrees that Citizens shall be
entitled to receive back from Executive and Executive shall, at Citizens’ sole
discretion, be required to pay back a pro-rata portion of the amount received by
Executive pursuant to Paragraph 1 of this Agreement, with such pro-rata amount
to be equal to the product of (A) $1,125,000 and (B) a fraction, the numerator
of which is the number of days from the date of the violation until the second
anniversary of the Separation Date, and the denominator of which is 730. To the
extent Citizens has not paid the Executive the amount payable under Paragraph 1,
the amount that Citizens shall pay shall be reduced by an amount as determined
under the preceding sentence. In no event shall an asserted violation of the
provisions of Paragraph 8 (including, as referenced therein, Sections 9 through
13 and 15 of the Employment Agreement) constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.
     10. Executive understands that he does not waive rights or claims that may
arise after
Page 7 of 10

 



--------------------------------------------------------------------------------



 



the date this Agreement is executed.
     11. Executive further agrees that he has read this Agreement carefully and
understands all of its terms.
     12. Executive understands and agrees that he is advised to consult with an
attorney prior to executing this Agreement.
     13. Executive understands that he is entitled to consider this Agreement
for at least twenty-one (21) days before signing it. However, after due
deliberation, Executive may elect to sign this Agreement without availing
himself of the opportunity to consider its provisions for at least twenty-one
(21) days. Executive hereby acknowledges that any decision to shorten the time
for considering this Agreement prior to signing it is voluntary, and such
decision is not induced by or through fraud, misrepresentation, or a threat to
withdraw or alter the provisions set forth in this Agreement in the event
Executive elected to consider this Agreement for at least twenty-one (21) days
prior to signing it
     14. Executive understands that he may revoke this Agreement as it relates
to any potential claim that could be brought or filed under the Age
Discrimination in Employment Act, 29 U.S.C. §§621-634, within seven (7) days
after the date on which he signs this Agreement, and that this Agreement as it
relates to such a claim does not become effective until the expiration of the
seven (7) day period. In the event that Executive wishes to revoke this
Agreement within the seven (7) day period, he understands that he must provide
such revocation in writing to Citizens Banking Corporation, Attn: William R.
Hartman, Chief Executive Officer, 328 S. Saginaw Street, Flint, Michigan 48502.
     15. In agreeing to sign this Agreement, Executive is doing so voluntarily
and agrees that he has not relied on any oral statements or explanations made by
Citizens or its representatives.
Page 8 of 10

 



--------------------------------------------------------------------------------



 



     16. This Agreement contains the entire Agreement between Executive and
Citizens and, except as expressly provided herein, shall supersede any other
employment, severance or change of control agreement or any other promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
with respect to the subject matter hereof, including, without limitation the
Employment Agreement. Any modification of this Agreement must be made in writing
and signed by both Executive and Citizens.
     17. Citizens may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Executive hereby agrees to report
any amounts paid or benefits provided under this Agreement for purposes of
Federal, state and local tax purposes in a manner consistent with the manner in
which Citizens reports any such amounts or benefits for purposes of Federal,
state and local tax purposes.
     18. The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified). No waiver of a breach of any
provision of this Agreement by the other party will operate or be construed as a
waiver of any subsequent breach by such other party. The failure of any party
hereto to take any action by reason of such breach will not deprive such party
of the right to take action at any time while such breach continues.
     19. This Agreement may be executed in several counterparts, each of which
shall be
Page 9 of 10

 



--------------------------------------------------------------------------------



 



deemed to be an original, but all of which together will constitute one and the
same instrument.
     20. This Agreement will be governed by and construed in accordance with the
laws of the state of Michigan, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of Michigan or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of Michigan to be applied. In furtherance of the foregoing, the internal law of
the state of Michigan will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

     
/s/
  /s/
 
 
 
Witness Thomas W. Gallagher
  Dana M. Cluckey
 
  Date: April 26, 2007
 
   
 
  CITIZENS REPUBLIC BANCORP, INC.

             
/s/
      By:   /s/
 
           
Witness Thomas W. Gallagher
          William R. Hartman
 
      Its:   Chief Executive Officer
 
      Date:   April 26, 2007

Page 10 of 10

 



--------------------------------------------------------------------------------



 



Exhibit A
(CITIZENS LOGO) [k14846k1484600.gif]
Optionee Statement
Exercisable as of 4/18/2007
Dana Cluckey



                                              Grant   Expiration       Grant    
              Outstan-     Date   Date   Plan ID   Type   Granted   Price   ding
  Exercisable
Jan 22, 1998
  Jan 22, 2008   RBNC_1997   Incentive     6,265     $ 15.1600       6,265    
6,265 current
 
                                           
Jan 22, 1998
  Jan 22, 2008   RBNC_1997   Non-Qualified     31,336     $ 15.1600       31,336
    31,336 current
 
                                           
May 19, 1998
  May 18, 2008   RBNC_I998   Incentive     6,265     $ 15.3600       6,265    
6,265 current
 
                                           
May 19, 1998
  May 18, 2008   RBNC_1998   Non-Qualified     18,800     $ 15.3600       18,800
    18,800 current
 
                                           
Jan 21, 1999
  Jan 20, 2009   RBNC_1997   Incentive     8,171     $ 12.2200       8,171    
8,171 current
 
                                           
Feb 04, 1999
  Feb 03, 2009   RBNC_1998   Incentive     8,021     $ 12.3400       8,021    
8,021 current
 
                                           
Jan 20, 2000
  Jan 19, 2010   RBNC_1997   Incentive     8,112     $ 12.2000       8,112    
8,112 current
 
                                           
Jan 20, 2000
  Jan 19, 2010   RBNC_1997   Non - Qualified     22,033     $ 12.2000      
22,033     22,033 current
 
                                           
Feb 04, 2000
  Feb 03, 2010   RBNC_1998   Incentive     6,653     $ 11.2400       6,653    
6,653 current
 
                                           
Feb 15, 2001
  Feb 15, 2011   RBNC_1998   Non-Qualified     62,156     $ 15.2300       62,156
    62,156 current
 
                                           
Feb 27, 2001
  Feb 27, 2011   RBNC_1998   Incentive     4,888     $ 15.1600       4,888    
4,888 current
 
                                           
Feb 27, 2001
  Feb 27, 2011   RBNC_1998   Non-Qualified     8,303     $ 15.1600       8,303  
  8,303 current
 
                                           
Feb 21, 2002
  Feb 21, 2012   RBNC_1998   Non-Qualified     60,274     $ 15.8200       60,274
    60,274 current
 
                                           
Totals
                251,277               251,277       251,277  

Note that prior Republic Bank options and warrants were converted as of the
12/29/2006 merger date to Citizens Republic options and warrants using a
conversion factor of 0.5146 new options/warrants per converted option/warrant.
All converted options/warrants were rounded down to the closest full share.
Prices were converted by dividing the original price by 0.5146 and rounding to
the nearest $0.01.
Allecon Stock Associates 25900 W. Eleven Mile Suite 140 Southfield, MI 48034
Phone: 888-324-8095 US Toll Free Fax: 248-353-1445

